Exhibit 10.2

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

First Amendment

 

to the Manufacture and Supply Agreement dated December 16, 2013

 

This First Amendment to Manufacture and Supply Agreement (this “Amendment”)
entered into as of 17 July, 2015 (the “Effective Date”) between AcelRx
Pharmaceuticals, Inc., a company organized under the laws of the State of
Delaware, United States (“AcelRx”), and having a principal place of business at
351 Galveston Drive, Redwood City, CA 94063, United States, and Grünenthal GmbH,
a company organized under the laws of Germany (“Grünenthal”), having its
registered office at Zieglerstrasse 6, 52078 Aachen, Germany.

 

WHEREAS, AcelRx and Grünenthal (the “Parties”) entered into that certain
Manufacture and Supply Agreement dated as of December 16, 2013 (the
“Agreement”), and the Parties desire to amend certain aspects of the Agreement,
as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, AcelRx and Grünenthal
hereby agree as follows:

 

 

1.

The Parties have agreed to amend the Agreement as follows:

 

 

a.

The definition of the term “Accessories” shall be amended and replaced in its
entirety by the following:

 

“1.1 “Accessories” shall mean the [*].”

 

 

b.

The definition of the term “Dispenser Kit” shall be amended and replaced in its
entirety by the following:

 

“1.15 (a) “Dispenser Kit” shall mean a complete kit consisting of 1 Dispenser, 1
Dispenser Cap, 1 Thumb Tag and 1 patient reference sheet (a PRS) for use with or
as part of the Device.

 

 

c.

Section 1.33 “Minimum Order Quantities” shall be amended and replaced in its
entirety by the following:

 

“1.33     “Minimum Order Quantities” shall mean, minimum purchase order
quantities submitted by Grünenthal to AcelRx during each period pursuant to this
Agreement for each component of the Product as listed in Exhibit D.

 

 
1

--------------------------------------------------------------------------------

 

 

d.     Section 1.44 “Replacement Components” shall be amended and replaced in
its entirety to read as follows:

 

“1.44     “Disposable Components” shall mean those items specified as Disposable
Components in Exhibit A. For clarity, Disposable Components are optional
purchase items and made available by AcelRx as provided for in Section 2.5.”

 

e.     The definition in Section 1.45 “Reusables Kit” shall be replaced in its
entirety in all uses in the Agreement by the term “Reusable Components”, and
Section 1.45 “Reusables Kit” shall be amended and replaced in its entirety by
the following:

 

“1.45 “Reusable Components” shall mean the components listed as Reusable
Components in Exhibit A.”

 

f.     Section 1.47 “Small Quantity Cost” shall be deleted.

 

g.     Section 1.53 “Transfer Price” shall be amended and replaced in its
entirety by the following:

 

“1.53 “Transfer Price” shall mean

 

 

(a)

with regard to the Product ordered and supplied, as per Grünenthal’s decision,
in Secondary Packaged Form, as specified in Exhibit 1.53 under (A) for the
Secondary Packaged Form and

 

 

(b)

with regard to the Product ordered and supplied, as per Grünenthal’s decision,
in Primary Packaged Form, for each Product component, as specified in Exhibit
1.53 under Section (B) for the Primary Packaged Form;

 

[*] exclusive of any VAT or other taxes, applied to the Product or any portion
thereof in accordance with Applicable Laws, which taxes shall be paid by
Grünenthal.

 

For clarity, the abovementioned price per unit limitations as per this Section
1.53 shall apply to Drug cartridges, Dispenser Kits and Reusable Components and
its components ordered for and delivered in the applicable year and Form of
Product, and in any event shall be subject to minimum purchase requirements set
forth in this Agreement, including Minimum Order Quantities.”

 

 

h.     A new Section 1.55 “Commercially Reasonable Efforts” shall be added as
follows:

 

“1.55     “Commercially Reasonable Efforts” shall mean that level of efforts and
resources, with respect to a particular Party, at the relevant point in time,
that is consistent with the usual practice followed by that Party, in the
exercise of its reasonable scientific and business judgment relating to other
prescription pharmaceutical products owned or licensed by it or to which it has
exclusive rights, which have market potential and are at a stage of development
or product life similar to the applicable Product, taking into account: relative
safety and efficacy; the likely competitive environment at the time of projected
entry into the market; feasibility of manufacture; development, regulatory
approval, manufacturing, and commercialization costs; the proprietary position
of the compound or product, including the strength and duration of patent
protection and reasonably anticipated exclusivity; the likelihood of obtaining
Regulatory Approvals and the timing of such approvals; labeling or anticipated
labeling; relative profitability; and other relevant factors, including
technical, legal, commercial, scientific, and/or medical factors that such Party
reasonably believes to be relevant to the Product in the Territory.“

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
2

--------------------------------------------------------------------------------

 

 

i.     A new Section 1.56 “Secondary Packaged Form” shall be added to Article 1
“Definitions” as follows:

 

“1.56     “Secondary Packaged Form” shall mean the secondary packaged form of
the Product as specified for each component in Exhibit C.”

 

j.     A new section 1.57 “Western European Countries” shall be added to Article
1 “Definitions”:

 

“1.57     “Western European Countries” shall mean Germany, Denmark, Finland,
Norway, United Kingdom, Ireland, Sweden, Portugal, France, Belgium, Luxembourg,
The Netherlands, Italy, Spain, Austria, and Switzerland. “

 

k.     Section 2.2(a) “Initial Forecast”, (c) “Rolling Forecast”, (d) “Binding
Commitments”, and (f) “Excess Quantities” shall be amended and replaced in their
entirety as follows:

 

“2.2 (a) Initial Forecast. Not less than [*] following the Effective Date,
Grünenthal shall provide AcelRx a non-binding forecast (“Preliminary Non-Binding
Forecast”) of what Grünenthal expects to provide as its Initial Forecast, when
that becomes due to be provided pursuant the following sentence. Not less than
[*] prior to the first anticipated delivery of the Product to Grünenthal,
Grünenthal shall provide AcelRx its initial [*] rolling forecast (“Initial
Forecast”) separated into quantities of Drug, Dispenser Kits, Disposable
Components, Reusable Components, and Accessories, and initial [*] purchase order
for Drug, Dispenser Kits, Disposable Components, Reusable Components, and
Accessories. Except as may be expressly agreed by the Parties, the applicable
Firm Order period as set forth in Section 2.2(d) shall be no more than [*], and
no less than [*], of the Preliminary Non-Binding Forecast.

 

. . .

 

(c) Rolling Forecast. Following the Initial Forecast, Grünenthal shall provide
AcelRx [*] with a written [*] rolling forecast (the “Rolling Forecast”) of the
quantities of Drug, Dispenser Kits, Disposable Components, Reusable Components,
and Accessories required by Grünenthal and its Sublicensees and Distributors,
and each subsequent [*] update to the Rolling Forecast shall be provided no
later than [*] Business Days after the beginning of the next [*] period;
provided, that

 

(i) during [*], the monthly forecast amount of the Drug, Dispenser Kits,
Disposable Components, Reusable Components, and Accessories for the cumulated
period of the Firm Orders as per Section 2.2(d) shall not be less than [*] and
not be more than [*] of the respective previous monthly forecast amounts of the
Drug, Dispenser Kits, Disposable Components, Reusable Components, and
Accessories; and

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
3

--------------------------------------------------------------------------------

 

 

(ii) for [*], the monthly forecast amount of the Drug, Dispenser Kits,
Disposable Components, Reusable Components, and Accessories for the cumulated
period of the Firm Orders as per Section 2.2(d) shall not be [*] and not be more
than [*] of the respective previous monthly forecast amounts of the Drug,
Dispenser Kits, Disposable Components, Reusable Components, and Accessories; and

 

(iii) thereafter, the monthly forecast amount of the Drug, Dispenser Kits,
Disposable Components, Reusable Components, and Accessories for the cumulated
period of the Firm Orders as per 2.2 (d) shall not be less than [*] and not be
more than [*] of the respective previous monthly forecast amounts of the Drug,
Dispenser Kits, Disposable Components, Reusable Components, and Accessories in
the applicable previous Rolling Forecast; and further provided

 

(iv) that any such percentage boundaries as listed in (i)-(iii) above shall only
apply in case of an uninterrupted supply (i.e., supplied in accordance with this
Agreement) by AcelRx with all of Grünenthal’s, its Sublicensee’s and/or
Distributor’s requirements of Products.

 

. . .

 

(d) [*] Binding Commitments. With respect to the Drug, the first [*] of the
Initial Forecast and thereafter for each [*] of the Rolling Forecast shall
constitute a mutually binding commitment, and with respect to the Dispenser
Kits, Disposable Components, Reusable Components, and Accessories, the first [*]
of the Initial Forecast and thereafter for each [*] of the Rolling Forecast
shall constitute a mutually binding commitment, to order, have supplied and take
delivery of the total quantity of such Drug, Dispenser Kits, Disposable
Components, Reusable Components, and Accessories forecast for such binding
Forecast periods (each commitment, a “Firm Order”); provided, that if AcelRx
notifies Grünenthal that it is unable to meet the Firm Order quantities [*].
Each Firm Order shall be issued in form of purchase order(s) delivered in
accordance with Section 2.4. In no event shall Drug be delivered in excess of
the respective firm order by Grünenthal in accordance with 2.4(b) for the Drug.

 

(f) Excess Quantities. If there is an order in any month for more than the
applicable Firm Order, AcelRx shall use Commercially Reasonable Efforts, subject
to the total annual [*] Drug cartridges or Dispenser Kits limit set forth in
Section 2.2 and the limitations of the APQ with respect to the Drug pursuant to
Section 5.1, to Manufacture any quantity of Drug and Dispenser Kits, ordered by
Grünenthal in excess of such levels, but in any event, AcelRx’s failure to
Manufacture any such excess quantities shall not be a breach of this Agreement.”

 

l.     Sections 2.4(a) and (b) shall be amended and replaced in its entirety as
follows:

 

“(a) Grünenthal shall submit to AcelRx firm purchase order(s) for Drug,
Dispenser Kits, Disposable Components, Reusable Components, and Accessories,
which firm purchase orders shall be in accordance with the applicable Minimum
Order Quantities for each of Drug, Dispenser Kits, Disposable Components,
Reusable Components, and Accessories and in accordance with the applicable Firm
Orders.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     Each purchase order shall specify the quantity of each of Drug,
Dispenser Kit, Disposable Components, Reusable Components, or Accessories
ordered per month, the required delivery date (which shall not, with respect to
the Drug, be less than [*] following the date of such purchase order (for the
first delivery not less than [*]) and with respect to the Dispenser Kit,
Disposable Components, Reusable Components, or Accessories, be less than [*]
following the date of such purchase order (for the first delivery not less than
[*]), and any special instructions and/or invoicing information. AcelRx shall
adhere to the artwork released by Grünenthal and any updates hereof, in each
case, notified by Grünenthal from time to time and in any case at the latest at
the time of the respective order by Grünenthal, provided that Grünenthal shall
be responsible for timely providing artwork updates sufficiently in advance to
include such artwork in the relevant purchase order for the requested order
delivery date. The current lead time for artwork updates as of the Amendment is
up to a maximum of [*] of the date of the respective purchase order requesting
for any such update. For clarity, Grünenthal shall be responsible for the costs
of label and printed component obsolescence amounting to a maximum of [*] volume
of Product forecasted in the respective current Rolling Forecast. For the
avoidance of doubt, Grünenthal may submit purchase orders separating the Drug
from Dispenser Kits, Disposable Components, Reusable Components, and/or
Accessories. All such purchase orders remain subject to the terms of this
Section 2.4. In addition, the Parties may agree to a delivery schedule that is
other than monthly so long as the aggregate amount of Drug, Dispenser Kits,
Disposable Components, Reusable Components, and Accessories correspond to the
Firm Order amounts for the period in question and the Minimum Order Quantities
are satisfied.”

 

m.     Section 2.5 shall be amended and replaced in its entirety by the
following:

 

“2.5 Accessories and Disposable Components. AcelRx shall adhere to the
respective artwork released by Grünenthal and any updates hereof, in each case,
notified by Grünenthal from time to time and in any case at the latest at the
time of the respective order by Grünenthal, provided that Grünenthal shall be
responsible for timely providing artwork updates sufficiently in advance to
include such artwork in the relevant purchase order for the requested order
delivery date. The current lead time for artwork updates as of the Amendment is
up to a maximum of [*] of the respective purchase order requesting for any such
update. If requested by Grünenthal, AcelRx will use Commercially Reasonable
Efforts to enter into supply or purchase agreements with the Third Party
suppliers for such Accessories and Disposable Components based on the
requirements of Grünenthal as listed in Annex 5.3(d).”

 

n.     A new Section 2.6 shall be added to Article 2 as follows:

 

“2.6     Delivery according to First-in, First-out (FIFO) principle. AcelRx
shall deliver the Products meeting the Specifications to Grünenthal on a
first-in, first-out (FIFO) basis which means that the Products held in stock for
the longest time are assumed to be the first to be drawn from store and supplied
to Grünenthal in order that inventories consist of the most recently
Manufactured and released items.”

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
5

--------------------------------------------------------------------------------

 

  

o.     Section 3.2 shall be amended and replaced in its entirety by the
following:

 

“3.2     Quality Agreement.     The Parties have executed a quality agreement
for the Drug on June 18th, 2014 setting forth in detail the quality assurance
arrangements and procedures with respect to the Manufacture of the Drug,
reporting customer complaints, drug incident handling, and conducting timely
investigations with respect to the Drug in the Territory (“Quality Agreement for
the Drug”). In addition, prior to the first delivery of the Device at the
latest, AcelRx and Grünenthal shall enter into a quality agreement for the
Device setting forth in detail the quality assurance arrangements and procedures
with respect to the Manufacture of the Device, reporting customer complaints,
device incident handling, and conducting timely investigations with respect to
the Device in the Territory (“Quality Agreement for the Device”). For clarity,
references to Quality Agreement in this Agreement shall mean the applicable
Quality Agreement for the Drug or Quality Agreement for the Device, as the case
may be.”

 

p.     In Section 3.4 “Regulatory Inspections; cGMP and QA Audit”, the second
sentence shall be amended and replaced in its entirety to read as follows:

 

“Subject to the terms and conditions of any Third Party Manufacturing-related
agreements entered into by AcelRx, upon written request to AcelRx not less than
[*] prior to the requested visit date, Grünenthal shall have the right to have
its representatives visit AcelRx’s Manufacturing facilities as well as all
relevant Manufacturing sites of Third Party contract manufacturers and suppliers
together with AcelRx as an escort, during normal business hours to assess
AcelRx’s compliance with cGMP and quality assurance standards and to discuss any
related issues with its Manufacturing.”

 

q.     Section 3.6 “Form of Products” shall be amended and replaced in its
entirety to read as follows:

 

“3.6     Form of Products. AcelRx shall deliver Product to Grünenthal in
accordance with the Specifications, as per [*] as further specified [*], either
in (a) [*] or (b) in [*]. For Products [*], Grünenthal shall be responsible for
ensuring that such final packaging, labeling and shipment of the Product are in
compliance with Regulatory Requirements in the Territory and in any event
consistent with the label for the Product approved by the Regulatory Authorities
in the Territory. In any given Calendar Year, orders for each component Product
as specified in Exhibit C must be requested in either [*] or [*]. Once a
component Product is ordered in [*], future orders for that same component
Product in [*] unless negotiated by the Parties through a separate written
agreement. For clarity, unless otherwise expressly agreed by AcelRx to be a
shorter period, Grünenthal shall provide a minimum of at least [*] notice to
AcelRx to request the supply of Products in [*] and Grünenthal shall not issue
such a request before [*]. Any additional development studies required for the
[*] and/or requested by Grünenthal will follow the process for additional
development work outlined in the License Agreement. Upon written request by
Grünenthal, AcelRx agrees to cooperate in good faith and use Commercially
Reasonable Efforts to enable Grünenthal’s access to AcelRx’s Third Party vendors
for the Manufacture of the Product that may be useful in support of Grünenthal’s
responsibilities to export and package Product purchased by Grünenthal for use
and sale in the Territory.”

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
6

--------------------------------------------------------------------------------

 

 

r.     Section 3.7(b) “Certificate of Analysis; Certificate of Conformance” and
Section 3.7(c) “Acceptance upon Delivery” shall be amended and replaced in their
entirety to read as follows:

 

“(b)     Certificate of Analysis; Certificate of Conformance     AcelRx shall
perform or have performed on its behalf, on each batch of Product, all tests
specified in the Specifications, the MAA and applicable Regulatory Requirements
before delivery of any Product from that batch to Grünenthal, unless the Parties
agree on minimum testing requirements in the Technical Agreement and provided,
however, that even in case the Parties have agreed on any minimum testing in the
Technical Agreement [*] demonstration that all Specification parameters are met.
AcelRx shall deliver to Grünenthal, by facsimile or by electronic mail on or
before the date of shipment of any Product to Grünenthal, a Certificate of
Analysis and a Certificate of Conformance according to cGMP for each batch of
Product in that shipment of Product, certifying that Product conforms to the
Specifications, along with the results of such analysis and any supporting data.
If there is a disagreement in connection with a Certificate of Analysis or
Certificate of Conformance, such dispute will be resolved with a submission to
independent testing in a procedure substantially in the manner set forth in
Section 3.7(c)(i).

 

(c)          Acceptance upon Delivery. Grünenthal shall be under no obligation
to accept any shipment of Product for which AcelRx has not provided a
Certificate of Analysis or a Certificate of Conformance, as applicable. To the
extent that Grünenthal has advised AcelRx in advance of any direct costs for
redelivery or pickup of a shipment, AcelRx shall be responsible for such costs
if it has not delivered the Certificate of Analysis or Certificate of
Conformance, as applicable, with respect to that Product. Grünenthal shall
inspect all shipments of the Product promptly upon receipt, and Grünenthal may
reject any shipment of the Product which is, according to Grünenthal’s full
testing, nonconforming. In order to reject delivery of a shipment of the
Product, Grünenthal must give written notice to AcelRx of Grünenthal’s rejection
of any delivery [*] after receipt of such delivery or with regard to [*]. If no
such notice of rejection is received, Grünenthal shall be deemed to have
accepted such Product on the [*] day after delivery, subject to later detection
of hidden defects. For clarity, a [*]. If AcelRx manufactures Product in
accordance with the agreed upon Specifications and Manufacturing requirements
and a portion of the Product delivered does not meet the Specifications,
Grünenthal shall only be entitled to reject the non-conforming Product
delivered.”

 

 

s.     A new Section 3.15 “Artwork ownership” shall be added to Article 3 as
follows:

 

“3.15      Artwork Ownership. All rights in the artwork, design and detailed
specifications for the packaging and trade dress of the Product and all printing
plates, films, transparencies and other relevant printing materials [*]. AcelRx
shall notify its Third Party suppliers of [*]”

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
7

--------------------------------------------------------------------------------

 

  

t.     A new Section 3.16 “Pick and Pack of Product Components” shall be added
to Article 3 as follows:

 

“3.16 Pick and Pack of Product Components. The Parties agree that Grünenthal
and/or Grünenthal’s subcontractor shall be entitled to commission one or
multiples of the Device components of the Products in the form delivered by
AcelRx to a “set” including an IFU (Instructions for Use) in shipping cartons.
In case Grünenthal will be supplied with [*].”

 

u.     Section 4.1(a) shall be amended and replaced in its entirety to read as
follows:

 

“(a) AcelRx shall Manufacture and supply the Product and Devices under this
Agreement at a [*].”

 

v.     Section 4.1(c) shall be deleted in its entirety.

 

w.     Section 5.1(a) shall be amended by adding the following sentence at the
end of the existing paragraph:

 

“For clarity, Grünenthal acknowledges and agrees that the U.S. Drug Enforcement
Administration quota to purchase the active ingredient Sufentanil Citrate potion
of the Product ends on 31 March of each year of this Agreement for the following
Calendar Year and as a result any increases to the rolling forecast after 31
March that would result in additional requests to the increase the APQ for such
Calendar Year may not be obtained from the DEA. Accordingly, any shortage of
Product or interruption of supply resulting from a change in the rolling
forecast from Grünenthal that results in a shortage of APQ due to failure to
obtain the additional quota necessary to meet a revised rolling forecast
requirement under this Agreement will not represent a failure to use
commercially reasonable efforts or a breach of this Agreement or the License
Agreement.”

 

x.     Section 5.1(b) shall be amended and replaced in its entirety to read as
follows:

 

“(b) If AcelRx is unable to supply the full quantity of Product ordered pursuant
to this Agreement, Grünenthal shall be entitled to receive that quantity of
Product which bears the same proportion to the total quantity of available
Product as [*]. AcelRx shall use its Commercially Reasonable Efforts to meet
Grünenthal's additional supply needs for Product during the period of any
Product shortage. Grünenthal shall [*]. If the shortage of Product described in
this Section 5.1(b) affects Drug or Device portions of the Product unequally, or
affects only the Drug or only the Device, then the proportional allocation of
Product described herein shall instead be a separate, proportional allocation of
each of the Drug and/or Device portions of the Product, based on the total
quantity of each available and the total quantity of each sold by Grünenthal in
the [*] preceding the supply shortage.”

 

y.     Section 5.3(b) Request for Back-up manufacturer shall be extended by a
further new paragraph as follows:

 

“In addition, notwithstanding the foregoing, upon the written request of
Grünenthal at any time, AcelRx agrees, at Grünenthal’s costs to reasonably
consider and qualify (i.e., prepare for Regulatory Approval) a second site for
Manufacture of the Product at a different facility that is capable of supplying
Product in the Field for the Territory.”

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
8

--------------------------------------------------------------------------------

 

 

 

z.     Section 5.3(d) shall be amended and replaced in its entirety to read as
follows:

 

“(d)     Stand-By Contracts. Beginning not later than [*], AcelRx shall use
Commercially Reasonable Efforts to enter into Stand-By Contracts with each Third
Party providing significant manufacturing and/or supply services to AcelRx as
listed in Exhibit 5.3 (d)(1) - (4) in connection with the Manufacturing of the
Drug, the Device and/or other components of the Product for the Territory such
that through these Stand-By Contracts Grünenthal will have access to such Third
Party supplier if Grünenthal exercises its rights under such Stand-By Contracts.
Each “Stand-By Contract” with such a Third Party manufacturing and supply
service provider as listed in Exhibit 5.3 (d)(1) – (4) shall be a letter
agreement in the form of Exhibit B providing that upon receipt notice from
Grünenthal, [*]. Grünenthal covenants it shall not provide such a notice under a
Stand-By Contract unless and until any of the following has occurred: (i) there
has been a Failure Event, (ii) AcelRx has terminated this Agreement or the
License Agreement other than as permitted thereunder due to a material breach by
Grünenthal, (iii) upon the bankruptcy or insolvency of, or the filing of an
action to commence insolvency proceedings against AcelRx, or the making or
seeking to make or arrange an assignment for the benefit of creditors of AcelRx,
or the initiation of proceedings in voluntary or involuntary bankruptcy, or the
appointment of a receiver or trustee of AcelRx’s property, or (d) this Agreement
or the License Agreement are rejected in any proceeding for the bankruptcy or
insolvency of AcelRx. To the extent AcelRx owns tooling, molds, equipment or
other tangible materials that are held by or installed at a Third Party
Manufacturing and supplier of AcelRx and which are used or useful in the
Manufacture of Licensed Products or components thereof, the Stand-By Contract
with such Third Party manufacturing and supplier [*].”

 

aa.     Article 6.2 (c) shall be amended and replaced in its entirety as
follows:

 

“(c) shall have, upon delivery to Grünenthal a remaining shelf life of the Drug,
the Thumb Tag, the Dispenser Kit and the Controller, as applicable, of (i) at
least [*]. AcelRx shall use Commercially Reasonable Efforts to extend the shelf
life of the Drug, the Thumb Tag, the Dispenser Kit and the Controller.”

 

.

bb.     The address of AcelRx in Section 11.1 Notices shall be amended and
replaced to read as follows:

 

“AcelRx Pharmaceuticals, Inc.

351 Galveston Drive

Redwood City, CA 94063

Attention: Chief Executive Officer
FAX: +1-650-216-6500”

 

cc.     Exhibit A shall be amended replaced to read in its entirety as set forth
in the updated Exhibit A attached to this Amendment.

 

dd.     Exhibit C, Exhibit D, and Exhibit 1.53, and Exhibit 5.3(d), as attached
to this Amendment, shall be added to the Agreement and incorporated therein.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
9

--------------------------------------------------------------------------------

 

  

2.     All capitalized terms and definitions used in this Amendment shall have
the same meaning as defined in the Agreement; provided that all references to
the License Agreement shall refer to the License Agreement as amended by the
First Amendment executed on even date herewith.

 

3.     The Agreement continues in full force and effect in accordance with its
terms, as amended by this Amendment. Except as expressly set forth in and as
contemplated by this Amendment, the Agreement shall not be amended hereby.

 

4.     This Amendment comes into force as of the date both AcelRx and Grünenthal
have executed this Amendment, which shall be as of the date first set forth
above.

 

 

 

[Signature Page Follows]

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Party hereto has executed or caused this Amendment to
be executed on its behalf as of the Effective Date.

 



 

AcelRx PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy E. Morris     

 

         

Name: 

Timothy E. Morris

            Title: Chief Financial Officer                       

 





  GRÜNENTHAL GmbH             By: /s/ Alberto Grua                  Name: DoH.
Alberto Grua                  Title: Member of Corporate Executive
Board                CCO EU, AUS, NA & GPS                    

 



  By:  /s/ Eric Paul Paques                  Name: Prof. Dr. Eric Paul
Paques                  Title: CEO       

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
11

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Accessories:

 

 

●

[*]

 

 

 

Disposable Components:

 

 

●

[*]

 

 

 

Reusable Components:

 

●

[*]

 

Drug

 

[*]

 

[*]

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
12

--------------------------------------------------------------------------------

 

 

Exhibit C

Secondary Packaged Form of Products

Component

Description

GRT Launch Supplier */ Location for

EXW

 

Packaging of Secondary Packaged Form

 

[*]

 

 

 

 

[*]

[*]

■[*]

     [*]

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
13

--------------------------------------------------------------------------------

 

 

Exhibit D

Minimum Order Quantities

 

 

Component

 

 

Description

Minimum Order Quantities

[*]

 

 

[*]

■[*]

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 
14

--------------------------------------------------------------------------------

 

 

Exhibit 1.53

 

[*]

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 

 
15

--------------------------------------------------------------------------------

 

 

Exhibit 5.3(d)

 

Third Party/ies providing significant manufacturing and/or supply services to
AcelRx

 

1)

[*]

 

 

 

Upon decision of the Joint Steering Committee, AcelRx shall execute supply
and/or manufacturing agreement(s) with any of the following Third Party
suppliers:

 

2)

[*]

 

Upon execution of a supply and/or manufacturing agreement(s) with any of the
Third Party suppliers under 5)-8), the respective agreement shall be considered
a Material Agreement as per the Collaboration and License Agreement on the
Product between the Parties.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

 

 

16  